Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-01052-RM-NRN

  RAVERRO STINNETT,

  Plaintiff,

  v.

  REGIONAL TRANSPORTATION DISTRICT, a political subdivision of the State of
  Colorado;
  UNIVERSAL PROTECTION SERVICE, LP, d/b/a ALLIED UNIVERSAL SECURITY
  SERVICES, a California corporation;
  SERGEANT TAYLOR TAGGART, in his official capacity;
  OFFICER JAMES HUNTER, in his official capacity;
  OFFICER VICTOR DIAZ, in his official capacity;
  OFFICER AARON FOUGERE, in his official capacity,

  Defendants.


                             ORDER DENYING MOTION FOR
                      CIVIL RESTRAINING (GAG) ORDER (DKT. #36)


  N. REID NEUREITER
  United State Magistrate Judge

          This matter comes before this court on Defendant Universal Protection Service,

  LP d/b/a Allied Universal Security Services’ Motion for Civil Restraining (Gag) Order,

  Dkt. #36, filed on July 23, 2020 and referred to this Court by Judge Raymond P. Moore

  on July, 24, 2020. Dkt. #37. Plaintiff responded to the Motion on August 3, 2020, Dkt.

  #45, and the Court heard argument of the parties at a telephonic hearing on August 5,

  2020. Dkt. #47. Defendant RTD took no position on the matter. The Court takes judicial

  notice of the file. Having reviewed the Motion and associated briefing and the applicable

  case law, the Court DENIES Defendant Allied’s motion for a gag order that would limit
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 2 of 11




  the ability of Plaintiff Raverro Stinnett and his attorneys to speak publicly and to the

  press about this matter and the underlying events.

                                  FACTUAL BACKGROUND

         This case arises out of an incident that occurred on April 20, 2018. On that date,

  Plaintiff, Raverro Stinnett, was assaulted by RTD Transit Security Officers (“TSO”) at

  Denver’s Union Station. The Security Officers were employees of Allied, which has a

  security contract with RTD. Other RTD TSO’s failed to intervene in the assault on Mr.

  Stinnett, and three TSOs subsequently entered guilty pleas after being criminally

  charged as a result of the attack. Mr. Stinnett, who is black, was knocked unconscious

  during the assault and is alleged to have suffered significant, permanent, traumatic

  brain injuries, as well as injuries to his face and jaw.

         Mr. Stinnett asserts claims pursuant to 42 U.S.C. § 1983 against RTD for

  violations of his Fourth and Fourteenth Amendment rights, and for race-based

  discrimination in violation of 42 U.S.C. § 1981 against both RTD and Allied. Dkt. #1. Mr.

  Stinnett has also brought state law tort claims for negligent hiring, negligent supervision

  or retention, negligent training, and negligent failure to summon medical aid. Id. Mr.

  Stinnett’s complaint alleges that, to this day, RTD continues to contract with Allied for

  RTD Transit Security Officers and continues to permit the hiring of TSOs with no law

  enforcement training or experience. Id. at 3.

         Mr. Stinnett has created a website called “Justice for Raverro” publicizing what

  happened to him, describing his injuries, and decrying the renewal of Allied’s $40 million

  security contract with RTD. Among other things, the Website features speakers

  demanding that RTD compensate Mr. Stinnett for his injuries and “Terminate all current

  and outstanding contracts with Allied Universal Security effective immediately.” See

                                                 2
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 3 of 11




  https://www.justiceforraverro.com/ (last visited August 5, 2020). In addition, Mr.

  Stinnett’s attorneys have given interviews with radio and other news outlets publicizing

  their view of the anticipated facts of the case, including claims (based on Allied’s alleged

  conduct in Boston) that Allied’s security personnel specifically target homeless people

  and people of color for rough treatment. Defendant Allied seeks a gag order that would

  prevent Mr. Raverro and his attorneys from publicly commenting to the press about this

  case.

                                      LEGAL STANDARD

          As the Supreme Court has explained, “an attorney’s duties do not begin inside

  the courtroom door.” Gentile v. State Bar of Nevada, 501 U.S. 1030, 1043 (1991)

  (noting that in the criminal context, a defense attorney “may pursue lawful strategies

   . . . including an attempt to demonstrate in the court of public opinion that the client

  does not deserve to be tried”). Lawsuits, and in particular lawsuits of a constitutional

  dimension involving interactions between private citizens and government actors,

  frequently occur in a broader social context. There is a strong public interest in having a

  robust debate about such disputed interactions, and a party who claims to have been

  wronged by unconstitutional or otherwise tortious conduct by a government entity is free

  to try to obtain vindication by any number of means, including by using his or her First

  Amendment rights to educate the public, to try to bring public pressure on the

  defendants to effectuate a settlement, or even to educate the defendants to ensure that

  the wrongful conduct never happens to anyone else. In filing a lawsuit seeking justice in

  court, a litigant does not necessarily forsake his or her rights to use any of these First

  Amendment protected mechanisms, subject to certain limitations. See Seattle Times

  Co. v. Rhinehart, 467 U.S. 20, 32-33, n.18 (1984) (explaining that “[a]lthough litigants do

                                                3
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 4 of 11




  not surrender their First Amendment rights at the courthouse door, . . . those rights may

  be subordinated to other interests that arise in [the litigation] setting”) (citation and

  internal quotation marks and citation omitted).

         In the context of a jury trial, “[t]he public has an overriding interest that justice be

  done in a controversy between the government and individuals and has the right to

  demand and expect ‘fair trials designed to end in just judgments.’” United States v.

  Tijerina, 412 F.2d 661, 666 (10th Cir. 1969) (quoting Wade v. Hunter, 336 U.S. 684, 689

  (1949) and Mares v. United States, 383 F.2d 805, 808-09 (10th Cir. 1967)). Thus, when

  one party seeks to gag another party or the other party’s lawyers from speaking publicly

  about a case, the Court must balance the party’s right to speak freely on issues of

  public importance with the need to conduct a jury trial untainted by inadmissible

  evidence or argument.

         To obtain a gag order binding a trial participant from exercising First Amendment

  rights, the moving party has a heavy burden to bear. “[I]n any case involving pretrial

  publicity, the court must decide whether ‘the gravity of the “evil,” discounted by its

  improbability, justifies such invasion of free speech as is necessary to avoid the

  danger.’” Pfahler v. Swimm, No. 07-cv-01885-MJW-KLM, 2008 WL 323244, at *1 (D.

  Colo. Feb. 4, 2008) at *2 (quoting Nebraska Press Ass’n v. Stuart, 427 U.S. 539, 562

  (1976)).

         The extent of the moving party’s burden is subject to dispute. This Court and the

  Tenth Circuit have held that a “party seeking to impose a gag order on any trial

  participant must show that there is a ‘reasonable likelihood’ that media attention or

  extrajudicial commentary will prejudice a fair trial.” Pfahler at *1 (citing United States v.

  Tijerina, 412 F.2d 661, 666 (10th Cir. 1969)). See also Tijerina, 412 F.3d at 666

                                                 4
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 5 of 11




  (affirming contempt citation for violating a gag order based on a reasonable likelihood of

  “prejudicial news which would make difficult the impaneling of an impartial jury and tend

  to prevent a fair trial.”). But the Supreme Court of the United States in Gentile v. State

  Bar of Nevada (decided well after Tijerina), commented that a Nevada Supreme Court

  rule prohibiting a lawyer from making extrajudicial statements was constitutional where

  the lawyer knows or reasonably should know that the statements have a “substantial

  likelihood of materially prejudicing” the adjudicative proceedings. Gentile, 501 U.S.

  1030, 1063 (1991) (emphasis added). In Gentile, the discipline imposed on criminal

  defense attorney Gentile for making public comments six months before the

  empanelment of a criminal jury was overturned for vagueness in the application of the

  “substantial likelihood” test.

         I believe “substantial likelihood” outlined by the Supreme Court in Gentile is a

  higher standard than the “reasonable likelihood” standard articulated by the Tenth

  Circuit in Tijerina. See Gentile, 501 U.S. at 1037 (plurality opinion of Justice Kennedy,

  opining that drafters of Model Rule 3.6 “apparently thought the substantial likelihood of

  material prejudice formulation approximated the clear and present danger test”). I find

  that to meet constitutional muster, any so-called gag order barring extrajudicial

  statements must be justified by a substantial likelihood of material prejudice to the

  judicial proceeding.

         In determining whether the substantial likelihood of prejudice exists, and whether

  a gag order is appropriate, a court should consider (1) “the nature and extent of pretrial

  news coverage”; (2) “whether other measures would be unlikely to mitigate the effects

  of pretrial publicity”; and (3) “how effectively a restraining order would operate to prevent

  the threatened danger.” Nebraska Press Ass’n, 427 U.S. at 562. The court “must then

                                               5
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 6 of 11




  consider whether the record supports the entry of a prior restraint on publication, one of

  the most extraordinary remedies known to our jurisprudence.” Id.

                                          ANALYSIS

         Allied admits that the attack on Mr. Stinnett by its security employees was both

  criminal and brutal, but maintains that that the attackers were acting outside the course

  and scope of their employment, and that, contrary to Plaintiff’s allegations, the attack

  was an isolated incident that cannot be attributed to Allied. Allied contends that

  repeated statements made by Mr. Stinnett and his attorneys to the effect that the

  assault is indicative of systematic targeting of homeless and people of color “to state-

  wide Colorado news sources . . . will assuredly taint the jury pool and make it

  impossible to seat an unbiased jury for trial.” Dkt. #36 at 1-2. Other than argument and

  conclusory statements, Allied presents no actual evidence that this is true. Such

  evidence might include a survey of Colorado residents likely to be in the jury pool to

  determine whether they have heard of Mr. Stinnett or the incident. But nothing of this

  sort was presented for this Court’s consideration.

         Plaintiff counters that Allied’s position requires to Court accept Allied’s assertions

  that the attack on Mr. Stinnett was “isolated” and that there is no evidence that RTD and

  Allied systematically targeted homeless and communities of color. Plaintiff argues that

  there is substantial evidence that Allied and RTD have been accused of targeting

  homeless people, who are disproportionately racial minorities, and not just in Denver.

  Mr. Stinnett specifically points to a news article from the Boston Globe in 2017 in which

  former Allied security guards reported being told by Allied management to eject

  homeless people. Dkt. #45-2. Thus, Plaintiff argues, the statements by Mr. Stinnett and

  his counsel to the press in Colorado are well supported by evidence. Plaintiff also

                                                6
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 7 of 11




  argues that there are broader issues at stake than just the outcome of this lawsuit.

  Allied has a contract with RTD (a public entity) that is up for renewal. Mr. Stinnett is

  entitled to voice publicly his strong opinion that, based on his experience with Allied’s

  employees, for the greater good of the people of Denver, the contract should be

  terminated immediately and not be renewed.

         Plaintiff further argues that Allied presents no evidence that the press coverage

  will result in any prejudice at trial, and that considering the limited amount of press

  coverage, the large jury pool, length of time until jury selection, and the availability of

  voir dire and appropriate jury instructions, there is no basis for a gag order which would

  infringe Mr. Stinnett’s (or his lawyers’) First Amendment rights.

         1.     Pretrial News Coverage

         Allied points to four separate reports by news outlets between April and July

  2020, including two reports in the Denver Post, a story on the local CBS news website

  which includes footage, as well as a story on Colorado Public Radio, to support its

  argument that the news coverage is “widespread” and “extremely prejudicial.” Allied

  argues that Plaintiff and his counsel have regularly appeared in Colorado news outlets

  where they have repeatedly discussed the incident, this lawsuit, and have made

  “multiple statements notwithstanding the known disputed facts.” Dkt. #36 at 4.

         Mr. Stinnett responds that the four media reports cited by Allied are evidence of

  nothing more than insubstantial press coverage that would not significantly impair the

  fairness of a trial. The Court agrees. As Mr. Stinnett points out, the size of the jury pool,

  as well as the length of time before trial, which has not been set yet, means the risk of

  prejudice is low. See Gentile, 501 U.S. at 1044 (where jury would not be empaneled for

  another six months at the earliest, attorney reasonably concluded that innocuous

                                                7
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 8 of 11




  statement to press “was not substantially likely to result in material prejudice”). See also

  Slivka v. Young Men's Christian Ass'n of Pikes Peak Region, 390 F.Supp.3d 1283, 1286

  (D. Colo. 2019) (finding “the extent of pretrial news coverage” was “insubstantial” where

  “three media sources have published articles related to the lawsuit”).

         If the case is tried in Denver, the jury pool will consist of jurors from Jury Division

  1. Jury Division 1 consists of twenty-four counties: Adams, Arapahoe, Boulder,

  Broomfield, Chaffee, Clear Creek, Denver, Douglas, Elbert, Gilpin, Grand, Jackson,

  Jefferson, Lake, Larimer, Logan, Morgan, Park, Phillips, Sedgwick, Summit,

  Washington, Weld, and Yuma Counties. See The United States District Court, District of

  Colorado, Jury Frequently Asked Questions (FAQs),

  http://www.cod.uscourts.gov/JurorInformation/JuryFAQs.aspx#14 (last visited August 5,

  2020). The area covered by Jury Division 1 is enormous and the coverage and interest

  in this incident in the outer-lying counties is not likely to be so great as to influence

  potential jurors. Indeed, based on the evidence presented, it is hard to even

  characterize the coverage in Denver and the immediately surrounding counties as

  pervasive. Like in Slivka, the press coverage has been nothing more than insubstantial.

  See 390 F.Supp.3d at 1287 (denying request for gag order where Defendant failed to

  show that members of the jury pool were exposed to news article or had formed

  negative impressions of the Defendant as a result).

         And in the present matter, even if there were evidence of pervasive media

  coverage, there has been no showing that a thorough voir dire would not be adequate

  to address the problem. As the Supreme Court explained in the infamous Enron

  corporate fraud case, which was tried in Enron’s home town of Houston, Texas, where

  thousands lost jobs after the Enron bankruptcy, “’pretrial publicity—even pervasive,

                                                 8
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 9 of 11




  adverse publicity—does not inevitably lead to an unfair trial.’” Skilling v. United States,

  561 U.S. 358, 384 (2010) (quoting Nebraska Press, 427 U.S. at 554) (affirming trial

  court’s refusal to change venue even in the face of wide adverse publicity where, in light

  of Houston’s large population and diverse jury pool, “the suggestion that 12 impartial

  individuals could not be empaneled is hard to sustain”). The news coverage of this case

  has not been pervasive or constant. The Court concludes that this factor weighs against

  finding that a gag order is necessary.

         2.     Other Available Measures to Mitigate

         Allied seeks a broad restraining order, and maintains that there are no other

  adequate measures to mitigate the effects of the news stories, arguing that the news

  stories were published “on state-wide news sources” capable of reaching jurors from

  across the entire state. Dkt. #36 p. 6. As Plaintiff points out, Allied in its pleadings fails

  to explain why other available measures, such as voir dire and carefully crafted jury

  instructions, would not be adequate to address any adverse pretrial publicity. See

  United States v. McVeigh, 955 F. Supp. 1281, 1283 (D. Colo. 1997) (finding “extensive

  voir dire” of potential jurors is sufficient to ensure that a “fair minded jury” could be

  empaneled even in a case involving overwhelming amounts of highly prejudicial pretrial

  publicity reporting the blowing up of the Oklahoma City federal building and 168

  deaths). See also Mu'Min v. Virginia, 500 U.S. 415, 429 (1991) (potential for prejudice in

  widely publicized murder case mitigated by the size of the “metropolitan Washington

  [D.C.] statistical area, which has a population of over 3 million, and in which,

  unfortunately, hundreds of murders are committed each year”); Gentile, 501 U.S. at

  1030 (noting the reduced likelihood of material prejudice to proceedings from pretrial

  statements where venire was drawn from a pool of over 600,000 individuals).

                                                 9
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 10 of 11




           Allied failed to meet its burden with respect to this factor, and the Court

   concludes that it too weighs against issuing a gag order.

           3.     Effectiveness

           Defendants argue that a restraining order would “force” counsel for Plaintiff to

   comply with Colorado Rule of Professional Conduct 3.6, which prohibits extrajudicial

   statements to the press which have a “substantial likelihood of materially prejudicing” a

   trial in this case. However, Allied does not demonstrate that any of the statements made

   by Plaintiff or his counsel do in fact have a substantial likelihood of materially prejudicing

   these proceedings. The discovery cut-off in this case is April 15, 2021. The Dispositive

   Motion deadline is May 17, 2021 and the final pretrial conference is set for July 13,

   2021, nearly a year from now. Per normal practice, the trial date likely will not be set

   until the final pretrial order is entered. Given the average time from filing to trial in this

   District (in excess of two years on average), coupled with the delays in this Court’s trial

   dockets due to the COVID-19 pandemic, the trial is not happening any time soon. Any

   articles or interviews published this year, or even into early next year, likely will be long

   forgotten by the time the case gets to trial. Circumstances might be different if Plaintiff’s

   counsel were giving extensive interviews to radio or newspapers on the eve of trial. But

   we have not reached that point. As the Supreme Court explained in Gentile, 501 U.S. at

   1044:

           A statement which reaches the attention of the venire on the eve of voir
           dire might require a continuance or cause difficulties in securing an
           impartial jury, and at the very least could complicate the jury selection
           process. . . [while] exposure to the same statement made six months prior
           to trial would not result in prejudice, the content fading from memory long
           before the trial date.




                                                  10
Case 1:20-cv-01052-RM-NRN Document 48 Filed 08/07/20 USDC Colorado Page 11 of 11




          In this case, we are many months, not weeks, before any trial in this case. See

   Skilling, 561 U.S. at 383 (explaining that “unlike cases in which trial swiftly followed a

   widely reported” event, years elapsed between Enron’s bankruptcy and Skilling’s

   criminal trial, leading to a “diminished level of media attention”). Based on the evidence

   presented, there is no substantial likelihood that any statements made by either the

   Plaintiff or his attorneys would materially prejudice the trial in this case. Defendant Allied

   has not even met the lesser burden of showing a “reasonable likelihood” of material

   prejudice to the trial.

          The Court accordingly finds that a gag order is not warranted.

                                         CONCLUSION

          Defendant Universal Protection Service, LP s/b/a Allied Universal Security

   Services’ Motion for Civil Restraining (Gag) Order (Dkt. #36) is DENIED.


   Date: August 7, 2020.                             By the Court:




                                                     N. Reid Neureiter
                                                     United States Magistrate Judge




                                                11
